﻿Mr. President, the Commonwealth of Dominica wishes to congratulate you on your election as President of the thirty-fourth session of the General Assembly and to wish you well in your new office. That you were elected to that office by this body is ample evidence of the Assembly's faith in your capacity to live up to the high expectation of that responsibility. The commonwealth of Dominica also salutes the United Republic of Tanzania for producing so able a diplomat.
3.	The Commonwealth of Dominica also congratulates the Secretary-General for a comprehensive and instructive report on the work of the United Nations over the past year. The report gives us confidence that there is some hope for the continuation of the fine work that the United Nations has been undertaking and for the continued projection of the spirit of peace and security and brotherhood that inspired its foundation. We note that the report also very realistically lets it be known that all is not so well in many areas of the Organization's endeavours, one of those being the area of peace-keeping. It is to be hoped that each of us will examine his conscience in respect of the principles of the Charter and by so doing reaffirm our commitment and allegiance to those principles.
4.	The Commonwealth of Dominica wishes to congratulate our sister State, Saint Lucia, which became the one hundred fifty-second Member of the Organization during this current session of the General Assembly, and we look forward to welcoming the State of Saint Vincent in the not-too-distant future. We are confident that we shall find it easy to work with every Member of the Organization. We wish also to thank all those Members which have promoted and greeted our admission to the United Nations and which have promoted and defended our interests in that forum.
5.	It is said that what is obvious and well-known bears purposeful repeating at certain times and in certain places. Hence, permit me to observe with emphasis that the Commonwealth of Dominica is a small country. I am pleased to be reminded of the saying, too, that good things come in small packages. We trust that the representation here of our country will be a shining example of the tradition of this Organization and of the international community as a whole, and that, further, this bears testimony to the fundamental rights of all free and independent nations, irrespective of size, to participate and contribute in the deliberations of this Assembly.
6.	The emergence on the world scene of a large number of small States or mini-States, particularly in the Caribbean, is one of the phenomena of the second half of the twentieth century. But while the world community has recognized this phenomenon, yet very little has been done in concrete terms to come to grips with the very real problems—such as a lack of economic viability and an undue dependence on metropolitan Powers—confronting these States. Note is taken with much concern of the threatened confrontation of two of the world's super-Powers on the very doorsteps of the Caribbean archipelago. The implications of this can be very far-reaching, especially in terms of the future development of our countries and the stability of this region as a whole, and therefore we hope for an early resolution of this situation in the best interest of the Caribbean basin.
7.	It is well known that the Commonwealth of Dominica became a legally, politically independent and sovereign State on 3 November 1978, which is less than a year ago. The chequered constitutional, social and political history of our State up to that date makes for some interesting reading. However, we are aware that many other States Members of the United Nations are not familiar with that history in its intimate details. Our country is a Caribbean State, situated at longitude 61 degrees west and latitude 15 degrees north. It is only 289.5 square miles in area and has a population of approximately 80,000. It lies between the two departments of the Republic of France—Guadeloupe, which is some 30 miles to the north, and Martinique, which is some 30 miles to the south. This geographical proximity has resulted in an ongoing and dynamic cultural closeness which is reflected in the fact that a large number of Dominicans still speak a French patois.
8.	The basically export-oriented agricultural economy of our country has rested mainly on bananas, which constitute about 60 per cent of our exports and 80 per cent of foreign-exchange earnings, and a small quantity of citrus and coconuts. Our tourist industry has been slowly getting off the ground, but this trend has now been tragically reversed, as has so much else in Dominica, since the onslaught of Hurricane David on 29 August 1979.
9.	The story of third-world countries can be a fascinating and painful drama, but ours would certainly be in the running for first place if there were prizes to be awarded. Towards the latter part of 1978 and during the early part of 1979, the dreadful leaf-spot disease wreaked havoc with the banana industry of the Commonwealth of Dominica. The self-evident story of the implications of such an occurrence for an economy whose efforts are based mainly on the tourist industry and, of course, on agriculture is, in fact, too difficult to go into in detail. The impact may be grasped, however, if we say simply that the banana industry, which is largely labour-intensive in the Commonwealth of Dominica and which employed several thousands of persons, was responsible for the bulk of our exports and foreign-exchange earnings, as has already been noted. This has linkages and interfacings that permeate the economy as a whole and, consequently, the life and livelihood of the entire population. The leaf-spot disease and the disaster were hardly over when the people of the Commonwealth of Dominica embarked upon a 24-day constitutional and democratic struggle to replace without violence and within the framework of their independence Constitution, a Government that they considered high-handed and dictatorial. There was a high economic price to pay for the 24 days during which the popular struggle lasted; but the unprecedented constitutional end to the struggle, which resulted in victory for the people and the preservation of democracy, the integrity of the Constitution and respect for the fundamental rights and freedoms of the people of the Commonwealth of Dominica, have lessons for States Members of the United Nations and, indeed, for all who are genuinely interested in the preservation of democratic constitutions and in the universal struggle for the preservation of the fundamental rights and freedoms and the downtrodden at home and abroad.
10.	The Commonwealth of Dominica had not recovered from the shock and rigours of that struggle when a completely unexpected and deadly stroke by the forces of nature wreaked havoc with the economy, infrastructure and other aspects of life in my country.
11.	The report of the Secretary-General on the work of the Organization makes interesting, but not really surprising, reading in most respects. The remarks contained therein with respect to the political and economic state of the international community, though largely dismal from the immediate point of view of the less developed countries of the world, is a good barometer of the state of the human spirit in an age when there is so much talk, so much discussion and so much journalistic fulmination about human rights and a corollary, the New International Economic Order—a good indicator, indeed, of the sincerity of an unproductive North-South dialogue.
12.	Dominica, along with other Caribbean States, continues to deplore the apartheid policy of South Africa. That foolhardy policy must fail in time. The dynamics of international exchange and intercourse dictate this. Our own experience has taught us, quite recently, that a suffering and deprived people will always revolt against their oppressors. What is to be hoped is that it will not be too long before the abomination called apartheid is ended and that the price for ending it will not be too costly in terms of human life. In the meantime, those countries which continue to bolster, directly or indirectly, the racist, inhuman system for economic and other reasons, in violation of United Nations sanctions and of conscience, good faith and human decency, must be severely condemned. It is only by the imposition and meticulous observation of the severest sanctions against the evil system of human degradation and exploitation—be such sanctions imposed by individual nations or by the international community—that the system will be brought to heel. All countries whose disposition and persuasion in this matter are similar to ours come in for the highest commendation from the Government and entire people of the Commonwealth of Dominica.
13.	We think, perhaps from the point of view of a country not long since cast into the arena of international politics, that the answer to the underlying theme of continuing disturbances in the Middle East lies in the recognition and implementation of the rights of all peoples of the area to a secure homeland which can be enjoyed with dignity. Unless this basic principle is observed and pursued with vigour, with a view to genuine realization, the situation in the Middle East will continue to deteriorate, with increased adverse consequences for the international community.
14.	We in the Caribbean do not wish to see the region become a pawn in the international power play. The Commonwealth of Dominica believes in the principle of non-interference in the internal affairs of independent, sovereign States. We also believe in the concomitant sovereign right of independent States to choose their allies. It is for this reason that we express reservation about uninvited interference in any form in the internal affairs of other independent States.
15.	Mr. President, my Government is fully aware of your record as Chairman of the Special Committee on the Situation with regard to the Implementation of the Declaration on the Granting of Independence to Colonial Countries and Peoples, and being fully cognizant of the imperative nature of General Assembly resolution 1514 (XV) of 1960, we wish to recommend that member States, and the Special Committee on decolonization, should keep a keen eye on the Powers which, by subtle means and by use of euphemistic terminology, perpetuate the process and system of colonization in its old form and in new forms either by economic or ideological means. The Commonwealth of Dominica is further aware that there are many territories and peoples which are still labouring under the yoke of colonialism, which want political independence and an opportunity for self-determination, and whose wishes are being balked in one way or another. To resist submission to the wishes, the will and the determination of such peoples is to court disaster. By the same token it ought to be a moral and human obligation, spelled out in international law, that a colonizing, metropolitan Power, should adequately prepare those colonized to face independence, and that such preparation should not be an excuse for the perpetuation and prolongation of colonial status. Such preparation should also include at least the provision of a sufficiently basic and sound infrastructure. A colonized, enslaved people can never be compensated for the material, physical, social, 
cultural and resource exploitation which colonization represents, but at least this would enable them to "take off over a reasonable period. In that regard, the Commonwealth of Dominica certainly would be hypocritical if it claimed to be a blessed, uncomplaining beneficiary of any largesse on the part of the United Kingdom. Indeed, even to this day, we cannot claim to have had great, if indeed any, success in gaining access to a token independence gift offered by that country. If the reason for such failure is attributable to the Commonwealth of Dominica, as some would suggest, that is, nevertheless, a strident indictment of colonialism.
16.	The literature on international economic issues is of old and also of current vintage, voluminous and increasing, and the verbal debate and recrimination continues almost ad infinitum. As we all know, the stark fact is that the rich and advantaged, generally, are getting better off, while the poor and disadvantaged, at east in numerical terms, are getting worse off. Now, to the delight of some, we have coined a new escapist phrase: 'New International Economic Order". That there is need now, and that there was need before, of such an order is beyond question. What appear to have always been at issue and in question is the will and the determination to institute that Order.
17.	The Commonwealth of Dominica is mindful of the whole range of important domestic and international factors that can militate against the speedy realization of the much-needed tilting of the inequitable international economic balance. We find it difficult to accept the short-sighted psychology that perpetuates the use of those plausible factors as a means of continuing and reinforcing an economic system that is unquestionably both unjust and exploitative, explosive and ultimately self-destructive.
18.	To complicate matters, the world is faced with an energy crisis which we seem unable to solve. Again, I must emphasize the Commonwealth of Dominica's understanding of the domestic and international imperatives and 4'polities'* that complicate the problem of oil. For example, we understand the need in some quarters to make good the losses suffered as a result of exploitation, and we also understand the counter reaction not to allow former colonies to use oil as a weapon or for blackmail. What we, like the Secretary-General, find difficult to accept is the forced and artificial divorce of the energy issue from the rest of the international economic issues. We are not impressed because we are sceptical about the ultimate consequences of that divorce on the economies of "innocent" countries and the lives of millions of ordinary citizens of the world. That is why we think that the advice of the Secretary- General in his report on the Organization bears repeating:
"We need to organize our efforts to bring the negotiations on the implementation of the new international economic order out of their present state of stalemate;
We need to deal vigorously with the area of energy, which is a major challenge, and to launch a co-ordinated and imaginative effort by the world community in this field;
"We need to address the urgent problems of the oil-importing developing countries in a concerted and effective way." 
19.  From the foregoing views on international politics and the economic scene, I wish to revert to the situation at home.
20.	I should like to present in some detail the devastation which was wreaked by Hurricane David. If there is one disaster that appears to have brought international attention to the Commonwealth of Dominica, it is this catastrophe. That is not surprising. The hurricane was the worst in 100 years, bringing winds of up to 175 miles an hour. It changed course and headed for Dominica quite unexpectedly and nearly unpredictably. Before the hurricane, the economy of the Commonwealth of Dominica, like that of the rest of the Caribbean was an open economy—imports equalled about 70 per cent of the gross domestic product. It was predominantly based on agriculture and it was monopolized by bananas, which accounted for approximately 80 per cent of our foreign-exchange earnings, Added to this was the susceptibility of that crop to external fluctuations in prices and the vagaries of nature, uncontrollable by the Dominican producers.
21.	During the past few years, the island faced continued balance-of-payments deficits. The economy grew during the 1960s but underwent prolonged contraction during this decade, with a real annual growth in its gross domestic product of 3.5 per cent, concurrent with population growth of 1.6 per cent and aggravated by decline in banana output and per capita income at an average annual rate of 6 per cent. In addition to a fall in the gross domestic product by 12 per cent by 1974, the economy faced severe problems.
22.	At this time the oil crisis reared its head and sent prices and production costs catapulting. Fertilizer price rises outstripped increases in farm gate prices, agricultural exports fell by 15 per cent, manufacturing stagnated with the closing down of pumice and timber industries in 1975 and tourism fell, owing to world recession and bad publicity for the island. The trade account contracted, with real imports falling by 30 per cent and exports by 10 per cent. Imports of machinery and manufactured goods fell by 50 per cent, reflecting a stagnation of investment and a reduction in local consumption. The Government was unable to eliminate continuous current deficits, despite the imposition of successively higher taxes. Revenues could not be maintained in real terms, and the economy declined throughout the period, reducing the potential revenue base. Budgetary grants, together with commercial bank credit and financing by the social security fund, were insufficient to cover growing deficits.
23.	By the end of 1977, the situation had worsened. A six-week strike by the civil service in September 1977 paralysed the economy. The severing of air and sea links put an end to imports for the period. The 1977 current account reflected a deficit of $4.5 million from the emergency assistance programme administered by the Caribbean Development Bank. The finances for 1977-1978 saw further deterioration with the settlement of the civil servants' strike by payment of $5.4 million, which was equal to 27 per cent of the previous year’s current revenue.
24 Further, in 1978 banana production continued to fall with 4,000 acres having to be destroyed during November and December of 1978 owing to the ravages of a disease that caught the industry flat-footed. The only sector of the economy that experienced some success was soap production, which doubled due to the importation of palm-oil. The coconut industry also saw some economic growth owing to the demand for coconuts in Europe and the Caribbean as well as the shortage of vegetable oils and fats on the world market.
25.	It was in the light of that bleak situation that the Government, in stating its aims to achieve economic development, saw them as being to improve the quality of life of the rural population to raise the standard of living of the entire population by increasing the level of economic activities, thereby providing greater opportunity for remunerative employment for the people of the country, to meet the nutritional requirements of the population, and to provide greater economic flexibility by the diversification of agriculture. Up to 29 August of this year every possible avenue had to be exploited to realize those aims.
26.	However, Hurricane David made the foregoing sad tale dismal. In the Commonwealth of Dominica, as of 29 August 1979, there were no coconuts, no bananas and hardly any citrus and ground crops. In addition, Hurricane David blew and washed away our already weak infrastructure: our port facilities are almost completely destroyed; we have no hydroelectricity or other electricity; there is no internal telephone communication, and the villages cannot be reached by that means of communication; several of our main and agriculture feeder-roads have been severely damaged or washed away and will not be repaired for a considerable time; nearly every school and other government building has been structurally damaged or destroyed. To date, we are having difficulty instituting the semblance of a resumption of class-room activities, and our school population is consequently adrift, either at home and out of school, or abroad in school away from home.
27.	Some 60,000 of our population are at the moment homeless, except for temporary improvised shelters which are not necessarily structurally sound or even healthy; the others who are homeless live in tents and public buildings that had not been blown away or badly damaged. Our already high incidence of joblessness is phenomenally aggravated.
28.	In brief, Dominica stands destroyed and in need of all the international assistance it can get. But our spirit and our sense of pride and fair play have not been daunted by the experience. We remain unwilling to allow opportunists to exploit our situation of need for the purpose of making international or regional ideological capital to the ultimate detriment of the people of the Commonwealth of Dominica.
29.	And so, the four aims which the Commonwealth of Dominica had set itself have assumed greater paramount urgency and immediacy. We have the greatest faith, a faith that is as clear and unambiguous as far as we are concerned, that the international community will listen to our plea. We therefore make a special appeal in the clearest language—the language of the heart—for over-all assistance in this our hour of suffering and need. The Commonwealth of Dominica is in need of complete reconstruction.
30.	We hope that whatever further assistance may be forthcoming in response to the present appeal and as a result of the study of our situation at home undertaken by ECLA —whose findings we trust will be circulated through this Assembly to Governments throughout the World—will be consistent with the genuine needs of the Commonwealth of Dominica, as signified by our Government. We wish this fact to be generally known and recognized. I have used the expression "further assistance" in the fullest awareness, because our boundless gratitude must go to the many Governments and agencies which rushed so quickly to the rescue of our country and people in an effort to provide immediate relief assistance, and to so many others that have made pledges of assistance which, we hope, will materialize as a matter of urgency.
31.	I wish to thank publicly all those Governments, organizations and agencies which have assisted or offered to assist. To those which have already assisted, we say we would appreciate any further assistance, if they are in a position to give it. To those who have not yet offered or have not been given an opportunity to make an offer, we say that we are still in need and can do with any assistance compatible with that need. To the United Nations itself and its administration we say, "sincerest thanks for your expressions of sympathy and your assistance." We have every confidence that the Organization will continue to make tangible demonstrations of its concern and solicitude.
32.	To all we say that the immediate and paramount task that lies ahead for the Commonwealth of Dominica is the over-all reconstruction of our country in the wake of a natural disaster over which man had absolutely no control, despite his technological and sophisticated advances.
33.	Reconstruction effort is therefore only primarily Dominica's responsibility; but in a "global village" and in the spirit of brotherhood, international peace, stability and co-operation, we hope the international community will not leave it to the Commonwealth of Dominica and Dominicans alone. The Commonwealth of Dominica is down, but not out. We are confident that, by the grace of the Almighty and the help of our friends, we will rebuild our country.
34.	We conclude with a reiteration of our congratulations to you, Mr. President, on your election to that position of grave responsibility and our expression of hope for a fruitful and successful term of office.
35.	As a new Member of the United Nations, we wish to let it be known that we stand by the principles and purposes of the United Nations Charter. We respect the sovereignty and territorial integrity of every nation, large or small. We respect each nation's sovereign right to make its own decisions, and we stipulate the concomitant duty and obligation of other States to respect that decision. A compelling corollary of the principle of territorial integrity is the sovereign right to control ownership by the State of its natural resources. We deprecate any attempt, overt or covert, to interfere in the internal affairs of sovereign States. International indications appear to be that the majority of the world's peoples, particularly in the third world, are for equitable international intercourse in the economic and other areas, without pressure to align with one antiquated ideological bloc or the other. The Commonwealth of Dominica identifies with that mood and feels that any attempt from any quarter to counter or reverse it may well be foolhardy at best and disruptive of international peace.
36.	I am aware that I have not dealt with any problems which confront our Organization today, and more especially those which are of particular importance to the Commonwealth of Dominica, such as the proposed convention on the law of the sea, and that much time has been taken in bringing to the attention of this body the singular problems of the Commonwealth of Dominica. However, this is not through an oversight, but rather because I am guided by the need to expose to the world community the abject constraints which impede our ability as a recently independent mini-State to stand up to the economic and political winds that are storming throughout the third world.
37.	It is our expectation that the constant and ceaseless expressions of good faith and good intention of Member States will now find an available repository in the Commonwealth of Dominica.
38.	We look forward to our continued and permanent participation in the affairs of this Organization. We wish to maintain and justify the confidence of all free and recently independent nations that, in our newly found relationships with our former masters and expected brothers in the community of nations, all the resources available to the world will shortly be harnessed for the common good, realizing as we do that equity is the foundation upon which the era of the 1980s will allow for the universal solution of problems that will be resolved through peace, goodwill and solidarity.